DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al., US2019/0094875 A1 and further in view of Marino et al., US2017/0278289 A1.
Regarding claim 1, Schulter teaches A method for occlusion detection (Abstract; methods for generating an occlusion-aware bird’s eye view map of a road scene.), comprising: detecting a set of foreground object masks in an image, including a mask of a visible portion of a foreground object and a mask of the foreground object that includes at least one occluded portion, using a machine learning model (par. 0101; The object detector 802 access the image and detects foreground objects such as, e.g., the tree, 840, the car 860 and the street lamp 850. To detect the foreground objects, the object detector 802 includes a neural network, such as, e.g., a convolutional neural network or pyramid scene parsing (PSP) network, that performs semantic segmentation on the image.); and detecting a set of background object masks in the image, including a mask of a visible portion of a background object and a mask of the background object that includes at least one occluded portion, using the machine learning model (par. 0103; the in-painting network 806 can recognize (i.e., by detecting) background objects using, e.g., a convolutional neural network, PSP, or other semantic segmentation technique to extract features corresponding to the background objects.).  
Schulter fails to teach the following recited limitations.  However, Marino teaches merging the set of foreground object masks and the set of background object masks using semantic merging (par. 0019; detecting occlusion in one or more frames in the target digital content by merging a foreground mask and a luminance mask.); and performing a computer vision task that accounts for the at least one occluded portion of at least one object of the merged set (par. 0086; the content integration module is configured to combine these two masks (e.g., using an AND operator), creating a merged mask that captures occluding objects but not mere luminance changes.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schulter’s teachings with Marino’s teachings in order to integrate source digital content with target digital content (Marino, par. 0002).

Regarding claim 11, Schulter teaches A system for occlusion detection (Abstract; systems for generating an occlusion-aware bird’s eye view map of a road scene.), comprising: a hardware processor (par. 0025; at least one processor); and a memory that stores computer program code (par. 0024; Each computer program may be tangibly stored in a machine-readable storage media or device (e.g., program memory or magnetic disk) readable by a general or special purpose programmable computer) which, when executed by the hardware processor, implements: an occlusion inference model that detects a set of foreground object masks in an image, including a mask of a visible portion of a foreground object and a mask of the foreground object that includes at least one occluded portion (par. 0101; The object detector 802 access the image and detects foreground objects such as, e.g., the tree, 840, the car 860 and the street lamp 850. To detect the foreground objects, the object detector 802 includes a neural network, such as, e.g., a convolutional neural network or pyramid scene parsing (PSP) network, that performs semantic segmentation on the image.), and that detects a set of background object masks in the image, including a mask of a visible portion of a background object and a mask of the background object that includes at least one occluded portion (par. 0103; the in-painting network 806 can recognize (i.e., by detecting) background objects using, e.g., a convolutional neural network, PSP, or other semantic segmentation technique to extract features corresponding to the background objects.). 
Schulter fails to teach the following recited limitations.  However, Marino teaches that merges the set of foreground object masks and the set of background object masks using semantic merging (par. 0019; detecting occlusion in one or more frames in the target digital content by merging a foreground mask and a luminance mask.); and a computer vision that takes into account the at least one occluded portion of at least one object of the merged set (par. 0086; the content integration module is configured to combine these two masks (e.g., using an AND operator), creating a merged mask that captures occluding objects but not mere luminance changes.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schulter’s teachings with Marino’s teachings in order to integrate source digital content with target digital content (Marino, par. 0002).

Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al., US2019/0094875 A1 in view of Marino et al., US2017/0278289 A1, as applied to claims 1 and 11 above and further in view of Huang et al., CN110084191 A.
Regarding claims 2 and 12, Schulter and Marino teach all the limitations in claims 1 and 11.  
Schulter and Marino failed to teach the following recited limitation.  However, Huang teaches wherein semantic merging includes non-maxima suppression over the respective sets of the masks that include at least one occluded portion (par. 0015; the third convolutional neural network specifically for using non-maximum inhibition method combining the bounding box overlap the fourth convolution neural network specifically for using non-maximum inhibition method combining the bounding box overlap.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schulter’s and Marino’s teachings with Huang’s teachings in order to detect the user eye shielding condition, compared with the existing technology reduces the workload of testing personnel (Huang, par. 0002).

Regarding claims 3 and 13, Schulter, Marino and Huang teach all the limitations in claims 2 and 12.  Huang further teaches wherein semantic merging further includes determining an overlap between a visible mask of the set of foreground object masks and a visible mask of the set of background object masks (par. 0015; the third convolutional neural network specifically for using non-maximum inhibition method combining the bounding box overlap the fourth convolution neural network specifically for using non-maximum inhibition method combining the bounding box overlap.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schulter’s and Marino’s teachings with Huang’s teachings in order to detect the user eye shielding condition, compared with the existing technology reduces the workload of testing personnel (Huang, par. 0002).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel and incorporate the limitations of claims 4-6 and 14-16 into independent claims 1 and 11, because none of the references teach or suggest the limitations in claims 4-6 and 14-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649